DETAILED ACTION
Claim(s) 1-20 have been examined are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. US Patent No. 9,980,204. Although the claims at issue are not identical, they are not patentably distinct from each other because:

US Patent No. 9,980,204 (Pat ‘204)

Instant Application 
13. A wireless device comprising:
1. A base station comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to:
receive at least one message comprising configuration parameters of a plurality of cells, the plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: a primary PUCCH group comprising a 


transmit, during a first subframe, a first indication to activate the secondary cell;
start transmission of channel state information (CSI) fields of the secondary cell from subframe m+8;
start reception of channel state information of the secondary cell from a second subframe that is eight subframes after the first subframe;
receive, in subframe n, a second MAC CE indicating activation of the PUCCH secondary cell; and start transmission of CSI fields for the PUCCH secondary cell from subframe n+8+k, wherein k is an integer depending, at least in part, on when the PUCCH secondary cell is successfully detected by the wireless device.
transmit, during a third subframe, a second indication for activation of the control channel secondary cell; and start reception of channel state information for the control channel secondary cell from a fourth subframe that is a number of subframes after the third subframe, wherein the number is based on when the wireless device successfully detects the control channel secondary cell.


Claim 13 of Pat ‘204 differs from claim 1 of the Instant Application in that features of claim 13 are performed by and from the perspective of a base station, where as in claim 1 of the Instant Application are performed by a wireless device (terminal) and from the perspective of a wireless device.  Despite these differences it would have been obvious to a person of ordinary skill in the art to modify Claim 13 

Allowable Subject Matter
Claim(s) 1-20 would be allowable pending the resolution of the Double Patenting Rejection raised in the Instant Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476